Title: To Alexander Hamilton from William Ellery, [1–6 August] 1794
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island, August 1–6] 1794. “On the 9th. day of May last the Schooner Harmony of Somerset whereof Preserved Pierce now is master or commander, an enrolled and licensed vessel arrived in this Port from Somerset in the District of Dighton laden with the produce and manufacture of the United States and desired to be endorsed master of said Vessel. I asked him for his papers, upon which he produced her Enrollmt. & License. I then asked him for his Manifest he told me he had none. I informed him that he had incurred the penalty of 20 dollars, shewed him the Law & told him that it was my duty to enforce it. As he lived out of this State I issued a Writ against him. Whereupon … I was told that he had determined to stand trial … and it appeared from conversation … the Defendent meant to rely principally on this point, that the Defendt. could not be considered as master or commander of the Vessel until he was endorsed as such; and to endeavour to influence the Jury by representing the hardship of the case—that no fraud was intended, &c. &c. It will be proved that the Defendt. reported the change of master & exhibited the papers of the Vessel to the Collector desired to be endorsed master of her, and that he declared he had no manifest of her lading. The District Attorney is clear that the cause is a good law cause, but is under some apprehensions that the Jury may be disposed to favour the defendt. as there doth not appear to have been any intention to defraud the Revenue, and that if the United States should loose the Cause it may encourage others to transgress the Law and to pass from District to District without manifest.… Please to favour me with your directs. in this Cause.…”
